Title: To James Madison from Albert Gallatin, 8 November 1802 (Abstract)
From: Gallatin, Albert
To: Madison, James


8 November 1802, Treasury Department. Encloses a copy of a letter from the collector at Boston with John Marston’s and Isaiah Doane’s declarations concerning the Windsor.
 

   
   RC and enclosures (DLC: Gallatin Papers). RC 1 p. Docketed by Wagner. The enclosed copy of Benjamin Lincoln to Gallatin, 27 Oct. 1802 (3 pp.), stated that U.S. laws gave Lincoln no power to expel the Windsor except by presidential order, which was not received until about 10 Sept. 1801, at which time the vessel had been abandoned by its master and crew and was unfit to sail. Lincoln’s letter covered copies of Marston’s 27 Oct. 1802 deposition (3 pp.), informing Lincoln that he had purchased the Windsor from Doane on 27 Aug. 1801 for $6,800 and listing the repairs needed to make the ship serviceable, and Doane’s 25 Oct. 1802 letter to Lincoln (3 pp.), stating that the Windsor, having been made a prize by French seamen and stripped while in care of the Berceau, had been sold first to Marston, then to Higginson & Company, fitted out, and sent to sea. Doane said Capt. William Jones could have bought the ship for $6,000 but wished first to collect the £7,000 insurance money in England. Doane was forced to sell the Windsor before Jones’s return.


